NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of pins must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, and 8, the term “soft” is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the term is not adequately defined, the examiner interprets the term broadly for purposes of applying the prior art. Any type of material that possesses some degree of flexibility can be considered soft. Claims 2-5, 7, and 9-18 are rejected for the same reason due to their dependency upon said claims.
Regarding claims 4, 17, and 18, it is unclear what is meant by “a normal state”, “normally open”, and “normally closed”, respectively. What conditions or parameters would define normal? Since these terms are not adequately defined, the examiner interprets these terms broadly for purposes of applying the prior art. Any state occurring during normal operation of the claimed device can be considered a normal state.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vandlik et al. (U.S. Patent No. 6,481,980) in view of Jones (U.S. Patent Application Pub. No. 2009/0060753) and as evidenced by Mathias et al. (U.S. Patent Application Pub. No. 2004/0082899).
Regarding claim 1, Vandlik et al. discloses a biological component sampling cassette 28 including a cassette main body 188 provided with a plurality of flow paths (Fig. 8 and 9; F1-F38) and configured to be attachable to a separation device 14 configured to separate a biological component (e.g., red blood cells) from liquid (e.g., plasma) containing at least one biological component (col. 23 line 49 – col. 24 line 48), wherein the cassette main body to which heat sterilization is applicable (col. 7 lines 29-
Jones discloses a disposable fluid cassette 220 (Fig. 3) wherein the cassette main body is consists exclusively of a first sheet of a soft material and a second sheet of said soft material, said first and second sheet being bonded to each other to form said plurality of flow paths (paras. [0031]-[0032]). The material Jones teaches for the first and second sheet includes polyvinylchloride which is known in the art to be applicable for autoclave or heat sterilization, as evidenced by Mathias et al. (para. [0064]). It would have been obvious for one having ordinary skill in the art to have provided the cassette of Vandlik et al. with the cassette main body of Jones for the purpose of using disposable components to deliver sterile fluids for medical treatment (para. [0002]). 
Regarding claim 3, Vandlik et al. discloses wherein the sensor pressing section 194 is provided at the return line (membrane 194 is part of pump PP3, which is part of the return line; Fig. 39B; col. 6 lines 33-39; Fig. 6).
Regarding claim 5, Vandlik et al. discloses further comprising a plurality of port members P1-P13 arranged at a peripheral edge of said cassette main body and wherein at least one tube F1-F33 is connected to each of said port members (e.g., Fig. 36). 
Regarding claim 6, Vandlik et al. discloses a biological component sampling circuit set comprising: a biological component sampling cassette 28 including a cassette main body 188 provided with a plurality of flow paths (Fig. 8 and 9; F1-F38) and configured to be attachable to a separation device 14 configured to separate a biological component (e.g., red blood cells) from liquid (e.g., plasma) containing at least one biological component (col. 23 line 49 – col. 24 line 48); a separation processing section 20 connected to the biological component sampling cassette 28 through a tube 290, 292, 294, and/or 296 and having a processing chamber 18 configured to separate the liquid into multiple biological components by actuation of the separation device; and a bag 276, 280, 288, 304, 308, and/or 312 connected to the biological component sampling cassette through a tube 274, 278, 284, 302, 306, and/or 310, wherein the cassette main body to which heat sterilization is applicable (col. 7 lines 29-33), 3Attorney Docket PT0056-US01the plurality of flow paths includes an introduction line (Fig. 9; F8 connected to donor tube 266) configured to introduce the liquid, a biological component transfer line (Fig. 9; F5 connected to tube 290) configured to transfer, to a sampling container, the biological component obtained by separation processing of the liquid, and a return line (Fig. 9; F8 selectively expand or contract (col. 8 lines 17-25), and is pressed by a return pump provided at the separation device to discharge the liquid from the reservoir (Fig. 12; PP1-PP4; col. 11 lines 10-23), but does not disclose wherein the cassette main body is consists exclusively of a first sheet of a soft material to which heat sterilization is applicable and a second sheet of said soft material, said first and second sheet being bonded to each other to form said plurality of flow paths.
Jones discloses a disposable fluid cassette 220 (Fig. 3) wherein the cassette main body is consists exclusively of a first sheet of a soft material and a second sheet of said soft material, said first and second sheet being bonded to each other to form said plurality of flow paths (paras. [0031]-[0032]). The material Jones teaches for the first and second sheet includes polyvinylchloride which is known in the art to be applicable for autoclave or heat sterilization, as evidenced by Mathias et al. (para. [0064]). It would have been obvious for one having ordinary skill in the art to have provided the cassette of Vandlik et al. with the cassette main body of Jones for the purpose of using disposable components to deliver sterile fluids for medical treatment (para. [0002]).
Regarding claim 7, Vandlik et al. discloses further comprising a plurality of port members P1-P13 arranged at a peripheral edge of said cassette main body and wherein at least one tube F1-F33 is connected to each of said port members (e.g., Fig. 36). 
Regarding claim 8, Vandlik et al. discloses a biological component sampling system comprising: a separation device 14 configured to separate a biological component (e.g., red blood cells) from liquid (e.g., plasma) containing at least one biological component (col. 23 line 49 – col. 24 line 48); and a biological component sampling cassette 28 configured to be attachable to the separation device, wherein the biological component sampling cassette 28 includes a cassette main body 188 provided with a plurality of flow paths (Fig. 8 and 9; F1-F38), wherein the cassette main to which heat sterilization is applicable (col. 7 lines 29-33), the plurality of flow paths includes an introduction line (Fig. 9; F8 connected to donor tube 266) configured to introduce the liquid, a biological component transfer line (Fig. 9; F5 connected to tube 290) configured to transfer, to a sampling container, the biological component obtained by separation processing of the liquid, and a return line (Fig. 9; F8 connected to tube 266) configured to transfer liquid other than the biological component obtained by the separation processing (col. 24 lines 48-67), the return line is provided with a reservoir (the pump chamber of PP3; col. 24 lines 52-53) configured to temporarily store the liquid to be returned, and the reservoir is configured to selectively expand or contract (col. 8 lines 17-25), and is pressed by a return pump (Fig. 12; PP1-PP4; col. 11 lines 10-23) provided at the separation device 14 to discharge the liquid from the reservoir, but does not disclose wherein the cassette main body is consists exclusively of a first sheet of a soft material to which heat sterilization is applicable and a second sheet of said soft material, said first and second sheet being bonded to each other to form said plurality of flow paths.
Jones discloses a disposable fluid cassette 220 (Fig. 3) wherein the cassette main body is consists exclusively of a first sheet of a soft material and a second sheet of said soft material, said first and second sheet being bonded to each other to form said plurality of flow paths (paras. [0031]-[0032]). The material Jones teaches for the first and second sheet includes polyvinylchloride which is known in the art to be applicable for autoclave or heat sterilization, as evidenced by Mathias et al. (para. [0064]). It would have been obvious for one having ordinary skill in the art to have provided the cassette of Vandlik et al. with the cassette main body of Jones for the purpose of using disposable components to deliver sterile fluids for medical treatment (para. [0002]).
Regarding claim 9, modified Vandlik et al. does not disclose wherein the return pump equipped at the separation device has a pressing plate configured to press the reservoir in a thickness direction.
Jones discloses wherein the return pump 210a and/or 210b equipped at the separation device has a pressing plate 240a and/or 240b configured to press the reservoir in a thickness direction (Fig. 2, 3 and 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sampling system of modified Vandlik et al. with the type of return pump taught by Jones for the purpose of delivery of fluids at a definable, consistent volumetric flow rate (para. [0030]).
Regarding claims 13-15, Vandlik et al. discloses a cover body 32 coupled to said separation device and configured to close over the cassette main body 28, said cover body having a holding section configured to engage a peripheral edge of said cassette main body (Fig. 2, 6, 11); wherein said holding section comprises of pins 222 and/or pin 
Regarding claim 16, Vandlik et al. discloses wherein said cassette main body further comprises a filter member 232 between said first 216 and second 194 sheets, said filter member being in fluid communication with and downstream from said reservoir (col. 11 lines 24-43).
Regarding claim 17, Vandlik et al. discloses wherein said flow paths are normally open (col. 13 lines 53-63).
Regarding claim 18, Vandlik et al. discloses wherein said flow paths are normally closed when positive fluid pressure is not applied whereby the flow paths are substantially flat and open when positive pressure is applied (col. 9 lines 6-15).

Claims 2, 4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vandlik et al. (U.S. Patent No. 6,481,980) in view of Jones (U.S. Patent No. 8,475,138) and as evidenced by Mathias et al. (U.S. Patent Application Pub. No. 2004/0082899, as applied to claims 1 and 8 above, and further in view of Perry et al. (U.S. Patent Application Pub. No. 2007/0253463).
Regarding claim 2, Vandlik et al. discloses wherein the cassette main body has a sensor pressing section 194, but does not disclose configured to press a reservoir pressure sensor equipped at the separation device, thereby detecting an inner pressure of the reservoir.
Perry et al. discloses wherein the cassette main body has a sensor pressing section 38 configured to press a reservoir pressure sensor 44 equipped at the separation device, thereby detecting an inner pressure of the reservoir. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sampling cassette of Vandlik et al. with the reservoir pressure sensor of Perry et al. for the purpose of using a pressure actuation system to actuate a pump pod (Fig. 4; paras. [0250]-[0256]).
Regarding claim 4, modified Vandlik et al. does not disclose wherein the reservoir is expanded in a normal state.
Perry et al. discloses wherein the reservoir is expanded in a normal state (para. [0256]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sampling cassette of Vandlik et al. with the reservoir of Perry et al. for the purpose of using a pressure actuation system to actuate a pump pod (Fig. 4; paras. [0250]-[0256]).
Regarding claims 10-12, modified Vandlik et al. discloses wherein the cassette main body has a sensor pressing section 194 (Fig. 6), but does not disclose wherein the separation device includes a reservoir pressure detection mechanism configured to detect an inner pressure of the reservoir, and a control section configured to control the return pump based on the pressure detected by the reservoir pressure detection mechanism; wherein the control section controls the return pump such that the inner pressure of the reservoir reaches a predetermined target pressure; the cassette main body has a sensor pressing section configured to press the reservoir pressure detection mechanism.
Perry et al. discloses wherein the separation device includes a reservoir pressure detection mechanism 44 configured to detect an inner pressure of the reservoir, and a control section 49 configured to control the return pump based on the pressure detected by the reservoir pressure detection mechanism; wherein the control section controls the return pump 40 such that the inner pressure of the reservoir reaches a predetermined target pressure; the cassette main body has a sensor pressing section 38 configured to press the reservoir pressure detection mechanism (Fig. 4, paras. [0250]-[0256]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sampling cassette of modified Vandlik et al. with the reservoir pressure detection mechanism, control section, and sensor pressing section of Perry et al. for the purpose of using a pressure actuation system to actuate a pump pod (Fig. 4; paras. [0250]-[0256]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774